       Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 1 of 49



 1   MORGAN, LEWIS & BOCKIUS LLP
     Anne Marie Estevez (pro hac vice)
 2   200 Biscayne Boulevard, Suite 5300
     Miami, FL 33131
 3   T: 305.415.3000
     F: 305.415.3001
 4   annemarie.estevez@morganlewis.com

 5   Stephanie Schuster (pro hac vice)
     Patrick Harvey (pro hac vice)
 6   Clara Kollm (pro hac vice)
     1111 Pennsylvania Avenue, NW
 7   Washington, DC 20004
     T: 202.739.3000
 8   F: 202.739.3001
     stephanie.schuster@morganlewis.com
 9   patrick.harvey@morganlewis.com
     clara.kollm@morganlewis.com
10
     Kathy H. Gao (CA Bar No. 259019)
11   300 South Grand Avenue, 22nd Floor
     Los Angeles, CA 90071
12   T: 213.612.2500
     F: 213.612.2501
13   kathy.gao@morganlewis.com

14   Attorneys for Defendants

15
                             IN THE UNITED STATES DISTRICT COURT
16                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
17
     STEPHAN NAMISNAK and FRANCIS
18   FALLS,                                            Case No. 3:17-cv-06124-RS
19                          Plaintiffs,                ANSWER TO SECOND AMENDED
                                                       COMPLAINT
20                  v.
                                                       Judge: Hon. Richard Seeborg
21   UBER TECHNOLOGIES, INC. and
     RASIER, LLC,
22
                            Defendants.
23

24

25          Defendants Uber Technologies, Inc. and Raiser, LLC (together, “Uber”), by and through

26   counsel, answer the Second Amended Complaint filed in this action by Plaintiffs Stephan

27   Namisnak and Francis Falls (ECF No. 86) as follows:

28
                                                                  DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                     1                    SECOND AMENDED COMPLAINT
       Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 2 of 49



 1                                I. INTRODUCTION
            1.      STEPHAN NAMISNAK is a person with a disability who lives in New Orleans,
 2

 3   Louisiana. MR. NAMISNAK has Muscular Dystrophy.

 4          ANSWER: Uber lacks knowledge or information sufficient to form a belief as to the truth

 5   of the allegations in Paragraph 1, so the allegations are denied.
 6
            2.      FRANCIS FALLS is a person with a disability who lives in New Orleans, Louisiana.
 7
     MR. FALLS has paraplegia as a result of a spinal cord injury. MR. FALLS is also missing his right
 8
     arm.
 9
            ANSWER: Uber lacks knowledge or information sufficient to form a belief as to the truth
10

11   of the allegations in Paragraph 2, so the allegations are denied.

12          3.      Both Plaintiffs use a motorized wheelchair to get from place to place. Plaintiffs can
13   do practically everything a non-disabled person can do with the appropriate accommodations for
14
     their disability – work, travel, and enjoy life. However, Plaintiffs are not able to drive. As a result,
15
     Plaintiffs primarily rely on public transportation to get around the New Orleans metro area.
16
            ANSWER: Uber lacks knowledge or information sufficient to form a belief as to the truth
17

18   of the allegations in Paragraph 3, so the allegations are denied.

19          4.      Defendants Uber Technologies, Inc. and Rasier, LLC (collectively, “Uber”) provide

20   a mobile-phone app service that allows users to call a car to drive them from point A to point B for
21   a fee. The app also allows people who own cars to sign up as drivers to provide those rides.
22
            ANSWER: Uber admits that it offers technology that enables individuals who have
23
     registered Uber rider accounts and have agreed to Uber’s Terms of Use (“Riders”) to request a ride
24
     via a smartphone application, the Uber Rider App, from independent third-party transportation
25

26   providers (“Drivers”) who choose to seek and accept ride requests with a separate smartphone

27   application, the Uber Driver App (both applications together, the “Uber Apps”). Uber denies the

28   remaining allegations in Paragraph 4.
                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                          2                      SECOND AMENDED COMPLAINT
       Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 3 of 49



 1          5.        Uber is operating a nation-wide demand-responsive transportation system.
 2          ANSWER: Uber denies the allegations in Paragraph 5.
 3
            6.        In some cities, Uber has options for disabled users who use wheelchairs. For
 4
     example, if a user is in San Francisco, Portland, or Washington, D.C., they are shown an icon in
 5
     the Uber app for “Uber Access.” By selecting that icon, those users shown options – UberASSIST
 6

 7   and/or UberWAV. UberASSIST allows a person with a disability to hail a driver who has been

 8   specifically trained to assist riders into vehicles and who can accommodate folding wheelchairs,

 9   walkers, and scooters. UberWAV allows a person with a disability to hail a driver with a
10
     wheelchair-accessible vehicle that can accommodate a motorized wheelchair.
11
            ANSWER: Uber admits that in some pilot cities the Uber Rider App includes a request
12
     option called “WAV” that enables Riders to request rides from Drivers who possess wheelchair
13
     accessible vehicles (“WAVs”) and choose to use their WAVs to seek and accept ride requests via
14

15   the Uber Driver App. Uber otherwise denies the allegations in Paragraph 6.

16          7.        Due to Plaintiffs’ need for a motorized wheelchair that cannot be folded up and be
17   placed in a car’s trunk, they are unable to utilize UberASSIST. However, Plaintiffs could benefit
18
     and utilize UberWAV – if it was available in New Orleans.
19
            ANSWER: Uber lacks knowledge or information sufficient to form a belief about the truth
20
     or falsity of the allegations in Paragraph 7, so the allegations are denied.
21

22          8.        Unfortunately, Uber has refused to make the Uber WAV program available to New

23   Orleans users.

24          ANSWER: Uber admits that the Uber Rider App does not currently include an option called
25   “WAV” in New Orleans. Uber otherwise denies the allegations in Paragraph 8.
26
            9.        As a result of Uber’s refusal to make UberWAV available in New Orleans, persons
27
     with disabilities in New Orleans have no ability to call an accessible vehicle through the Uber app
28
                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                          3                      SECOND AMENDED COMPLAINT
       Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 4 of 49



 1   that will accommodate their needs. Even if there are drivers on the road who have such a vehicle
 2   or training, there is no way for a New Orleans user to find an UberWAV vehicle through the app.
 3
     For this reason, Plaintiffs are excluded from Uber’s transportation services and application.
 4
            ANSWER: The allegations in the first and third sentences of Paragraph 9 contain
 5
     conclusions of law to which no response is required. To the extent a response is necessary, Uber
 6

 7   denies the allegations in the first and third sentences of Paragraph 9. Uber denies the allegations in

 8   the second sentence of Paragraph 9.

 9          10.     Under the Americans with Disabilities Act, Uber is required to make reasonable
10
     modifications to its services, provide auxiliary aids and services, and remove barriers that deter
11
     persons with disabilities. Uber is plainly able to do these things – as evidenced by the fact that it
12
     offers UberWAV elsewhere. Furthermore, Uber’s ability to revise its application is evident by its
13
     periodic special promotions in which Uber alters the application to connect users to puppies, cake,
14

15   and donuts for a single day. For example, on the evening of the filing of the original Complaint,

16   Uber hosted a free, “secret” music concert in New Orleans that could only be reached by taking an
17   Uber – and was therefore completely inaccessible to Plaintiffs. Despite Uber’s clear ability to alter
18
     its application, services, and attendant policies/practices, it has chosen not to provide sufficient
19
     wheelchair-accessible services in New Orleans, Louisiana.
20
            ANSWER: Uber admits that the Uber Rider App does not currently include an option called
21

22   “WAV” in New Orleans, that the Uber Rider App in some other cities includes an option called

23   “WAV,” and that Uber can and has altered the appearance and features of its technologies,

24   including the Uber Apps. The remaining allegations in Paragraph 10 are legal conclusions to which
25   no response is required. To the extent a response is necessary, Uber denies the remaining
26
     allegations in Paragraph 10. Uber further states that, pursuant to the Court’s March 13, 2020 Order,
27

28
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         4                      SECOND AMENDED COMPLAINT
         Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 5 of 49



 1   ECF No. 102, Plaintiffs’ claims, insofar as based on alleged failure to provide auxiliary aids, failure
 2   to remove barriers, and/or failure to communicate have been dismissed with prejudice.
 3
             11.    As such, Uber has violated its legal obligations under the Americans with
 4
     Disabilities Act (“ADA”), 42 U.S.C. § 12181, et seq.
 5
             ANSWER: The allegations in Paragraph 11 are legal conclusions to which no response is
 6

 7   required. To the extent a response is required, Uber denies the allegations in Paragraph 11.

 8           12.    According to the U.S. Department of Justice Title III lawsuits over inaccessible

 9   transportation go “to the very heart of the ADA’s goals ‘to assure equality of opportunity, full
10
     participation, independent living, and economic self-sufficiency’ for individuals with disabilities.”1
11
     Plaintiffs seek to vindicate the promises of federal and state law.
12
             ANSWER: No response to the allegations in Paragraph 12 is required because the
13
     allegations are based on a document filed in National Federation of the Blind v. Uber Technologies,
14

15   Inc., No. 14-cv-4086 (N.D. Cal.), and that filing speaks for itself. To the extent a response is

16   required, Uber denies the allegations in Paragraph 12.
17                                  II. JURISDICTION AND PARTIES
18
             13.    Jurisdiction: This is an action for relief pursuant to Title III of the Americans With
19
     Disabilities Act, 42 U.S.C. § 12183 et seq. This Court is vested with original jurisdiction pursuant
20
     to 28 U.S.C. § 1331 and 1343.
21

22           ANSWER: The allegations in Paragraph 13 are legal conclusions to which no response is

23   required.

24

25

26

27
     1
      National Federation of the Blind of California v. Uber Technologies, Inc., N.D. Cal. 14-cv-
28   4086, R. Doc. 29 at 4.
                                                                           DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         5                         SECOND AMENDED COMPLAINT
       Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 6 of 49



 1          14.     Intradistrict Assignment: Because the claims described infra arose in the County of
 2   San Francisco, this case should be assigned to the San Francisco or Oakland Division of the
 3
     Northern District of California per local Rule 3-2(d).
 4
            ANSWER: The allegations in Paragraph 14 are legal conclusions to which no response is
 5
     required.
 6

 7          15.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Uber is

 8   headquartered in San Francisco, California.

 9          ANSWER: Uber admits that its headquarters is located in San Francisco, California. The
10
     remaining allegations in Paragraph 15 are legal conclusions to which no response is required.
11
            16.     Plaintiff STEPHAN NAMISNAK is a citizen and resident of New Orleans,
12
     Louisiana. He uses a motorized wheelchair for mobility. He is disabled within the meaning of the
13
     ADA. Mr. Namisnak’s motorized wheelchair cannot be folded into the trunk of a car.
14

15          ANSWER: The allegation in the third sentence of Paragraph 16 is a legal conclusion to

16   which no response is required. To the extent a response is required, the allegation in the third
17   sentence of Paragraph 16 is denied. Uber lacks knowledge or information sufficient to form a belief
18
     as to the truth of the remaining allegations in Paragraph 16, so the remaining allegations are denied.
19
            17.     Plaintiff FRANCIS FALLS is a citizen and resident of New Orleans, Louisiana. He
20
     uses a motorized wheelchair for mobility. He is disabled within the meaning of the ADA. He
21

22   requires wheelchair accessible vehicles for transportation. He uses a motorized wheelchair that

23   cannot be folded into the trunk of a car.

24          ANSWER: The allegation in the third sentence of Paragraph 17 is a legal conclusion to
25   which no response is required. To the extent a response is required, the allegation in the third
26
     sentence of Paragraph 17 is denied. Uber lacks knowledge or information sufficient to form a belief
27
     as to the truth of the remaining allegations in Paragraph 17, so the remaining allegations are denied.
28
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         6                      SECOND AMENDED COMPLAINT
       Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 7 of 49



 1          18.     Defendant UBER TECHNOLOGIES, INC. is a foreign corporation, organized
 2   under the laws of the State of Delaware, with its principal place of business located in San
 3
     Francisco, California. Uber Technologies, Inc.’s subsidiary, Rasier, LLC is registered with the
 4
     Louisiana Secretary of State as charter number 41604705F.
 5
            ANSWER: Uber admits that Uber Technologies, Inc. is a Delaware corporation, that Uber
 6

 7   Technologies, Inc.’s principal place of business is located in San Francisco, California, that Rasier,

 8   LLC is a subsidiary of Uber Technologies, Inc., and that Rasier, LLC is registered with the

 9   Louisiana Secretary State as a Non-Louisiana Limited Liability Company.               The remaining
10
     allegations in Paragraph 18 are denied.
11
            19.     Defendant RASIER, LLC is a foreign corporation, organized under the laws of the
12
     State of Delaware, with its principal place of business located in San Francisco, California. Rasier,
13
     LLC is registered with the Louisiana Secretary of State as charter number 41585719Q.
14

15          ANSWER: Uber admits that Rasier, LLC was formed under Delaware law and that Rasier,

16   LLC is registered with the Louisiana Secretary State as a Non-Louisiana Limited Liability
17   Company with Charter Number 41585719Q. The remaining allegations in Paragraph 19 are denied.
18
            20.     Uber provides an extremely popular vehicles-for-hire service whereby Uber drivers
19
     pick up customers and provide them with transportation in an automobile. Uber does not provide
20
     vehicles-for-hire services to mobility-impaired consumers in New Orleans who require wheelchair-
21

22   accessible transportation vehicles that can accommodate an electric wheelchair.

23          ANSWER: Uber denies the allegations in Paragraph 20.

24                                               III. FACTS
25          A.      Uber operates a Vehicle-for-Hire Transportation System in New Orleans
26
            ANSWER: The allegations in heading III.A are legal conclusions to which no response is
27
     required. To the extent a response is required, Uber denies the allegations in heading III.A
28
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         7                      SECOND AMENDED COMPLAINT
       Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 8 of 49



 1          21.     Uber pioneered the vehicle-for-hire market across the United States. Anyone with
 2   access to a smartphone can request travel services from Uber. Uber’s customers use a smartphone
 3
     application to locate, schedule, and pay for their travel. Consumers enter into contracts and
 4
     business relationships by contacting Uber via electronic notification using an application
 5
     downloaded to their smartphone (hereinafter known as the “Uber Application”). Upon receipt of a
 6

 7   request from a consumer, Uber then dispatches a driver and vehicle to pick up the customer for

 8   transport to their desired location. Through use of the Uber Application, consumers agree to pay

 9   for the services with a credit card via their smartphone. These charges may include safety fees,
10
     municipal fees, and other fees.
11
            ANSWER: Uber denies the allegations in Paragraph 21.
12
            22.     Unlike taxi vehicles in New Orleans, where the fare rate is set by the New Orleans
13
     City Council, the fare rates for Uber customers is set by Uber according to Uber’s confidential and
14

15   secret algorithm. Pursuant to Uber’s confidential and secret algorithm, Uber can charge more for

16   its services depending on the time of day, number of drivers, or estimated profitability. The
17   decision on the price displayed on the Uber Application is set solely by Uber (and not the driver).
18
            ANSWER: Uber denies the allegations in Paragraph 22.
19
            23.     Upon information and belief, Uber can deduct fare from a driver if a rider complains
20
     about his/her safety, the professionalism of the driver, cleanliness of the vehicle, or incorrect
21

22   designation and/or charges, among other issues.

23          ANSWER: Uber denies the allegations in Paragraph 23.

24          24.     Uber requires that riders provide a “rating” of their driver prior to the next trip; Uber
25   requests that drivers provide a “rating” of their rider prior to the next trip. These rating facilitate
26
     the transportation experience and provide valuable data and information to Uber.
27

28
                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         8                       SECOND AMENDED COMPLAINT
       Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 9 of 49



 1           ANSWER: Uber admits that the Uber Rider App and Uber Driver App include the option
 2   to provide “ratings” for Drivers and Riders respectively, but denies the remaining allegations in
 3
     Paragraph 24.
 4
             25.     Uber has the option and ability to temporarily or permanently deactivate a rider’s
 5
     account.
 6

 7           ANSWER: Uber admits that it licenses use of the Uber Rider App to Riders via and

 8   pursuant to the Terms of Use, which govern Uber’s relationship with Riders. The Terms of Use

 9   speak for themselves and set forth the circumstances in which Uber may deactivate a Rider’s
10
     account. Uber otherwise denies the allegations in Paragraph 25.
11
             26.     Uber has the option and ability to temporarily or permanently deactivate a driver’s
12
     account.
13
             ANSWER: Uber admits that it licenses use of the Uber Driver App via and pursuant to a
14

15   technology services agreements and the technology services agreements, which govern Uber’s

16   relationships with Drivers and speak for themselves, set forth circumstances in which Uber may
17   deactivate a Driver’s account. Uber otherwise denies the allegations in Paragraph 26.
18
             27.     Uber has the ability to charge a rider a “post-ride” fee (i.e. a cleaning fee) at the
19
     request of a rider.
20
             ANSWER: Uber denies the allegations in Paragraph 27.
21

22           28.     In the New Orleans area, Uber has the ability to “geo-lock” certain locations and

23   prevent drivers from visiting those geographic areas.

24           ANSWER: Uber denies the allegations in Paragraph 28.
25           29.     Upon information and belief, in the New Orleans area Uber has utilized its ability
26
     to “geo-lock” certain locations.
27
             ANSWER: Uber denies the allegation in Paragraph 29.
28
                                                                       DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         9                     SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 10 of 49



 1          30.      Upon information and belief, Uber has the ability to exclude drivers based on
 2   personal features – such as how many years they have had a driver’s license in the United States.
 3
            ANSWER: Uber admits that it has generally applicable rules related to Drivers’ access to
 4
     and use of the Uber Driver App. Uber otherwise denies the allegations in Paragraph 30.
 5
            31.      Upon information and belief, Uber has a policy against allowing individuals who
 6

 7   have had a driver’s license in the United States for less than one year from driving for Uber in the

 8   New Orleans area.

 9          ANSWER: Uber admits that it offers licenses to use the Uber Driver App to Drivers subject
10
     to terms and conditions, and presently, one of those conditions is that Drivers have at least one year
11
     of licensed driving experience in the United States. Uber otherwise denies the allegations in
12
     Paragraph 31.
13
            32.      As part of its operation of a transportation service, Uber provides “Hotspots” and
14

15   heat maps for the New Orleans and surrounding metro areas. This further indicates that Uber is

16   operating a transportation system.
17          ANSWER: Uber denies the allegations in Paragraph 32.
18
            33.      During Mardi Gras Uber provides guides and instructions to drivers on how to get
19
     around and operate their vehicles by providing maps of road closure areas.
20
            ANSWER: Uber admits that it has previously published a Carnival Guide to assist Drivers
21

22   who chose to use the Uber Driver App to seek and accept ride requests in New Orleans during

23   Mardi Gras. Uber otherwise denies the allegations in Paragraph 33.

24          34.      Similarly, under the “Drivers” tab of its website, Uber provides “Safety pro-tips.”
25   These tips include the statement that “Our team is ready to help! With 24/7 phone support, you can
26
     speak to one of our support specialists in the Uber Driver app. Just tap ‘HELP’ and select the phone
27
     icon in the top-right corner.”
28
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        10                      SECOND AMENDED COMPLAINT
         Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 11 of 49



 1            ANSWER: Uber denies the allegations in Paragraph 34.
 2            35.      Upon information and belief, Uber has (or had in the recent past) a policy against
 3
     allowing individuals with non-Louisiana license plates from driving for Uber in the New Orleans
 4
     area.
 5
              ANSWER: Uber denies the allegations in Paragraph 35.
 6

 7            36.      Upon information and belief, Uber assists, or has assisted, drivers with purchasing

 8   new        cars     via     co-signing      leases        and/or   ownership     agreements      (i.e.

 9   https://www.youtube.com/watch?v=5-Jx6G68Wpo).
10
              ANSWER: Uber denies the allegations in Paragraph 36 and further states that the cited
11
     URL contains no content.
12
              37.      Uber’s prior CEO wrote on Uber’s official blog: “We are ‘Everyone’s Private
13
     Driver.’ We are Uber and we’re rolling out a transportation system in a city near you.”
14

15            ANSWER: No response to the allegations in Paragraph 37 is required because the

16   allegations are based on a purported blog post, which speaks for itself. To the extent a response is
17   required, Uber denies the allegations in Paragraph 37.
18
              38.      Upon information and belief, would-be drivers are required to pass a “city
19
     knowledge test” and attend a brief interview with an employee of Uber. Upon information and
20
     belief, Uber has previously referred to itself as an “On-Demand Car Service.”
21

22            ANSWER: Uber denies the allegations in Paragraph 38.

23            39.      As one court summed up:

24
              Uber is deeply involved in marketing its transportation services, qualifying and
25            selecting drivers, regulating and monitoring their performance, disciplining (or
              terminating) those who fail to meet standards, and setting prices.2
26

27

28   2
         O’Connor v. Uber Techs., Inc., 82 F. Supp. 3d 1133, 1137 (N.D. Cal. 2015).
                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                            11                   SECOND AMENDED COMPLAINT
         Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 12 of 49



 1           ANSWER: No response to the allegations in Paragraph 39 is required because the
 2   allegations are based on a cited court decision, which speaks for itself. To the extent a response is
 3
     required, Uber denies the allegations in Paragraph 39.
 4
             40.    Uber has explicitly declared itself to be a “transportation system” over and over
 5
     again. A few examples:
 6

 7                  A.      December 5, 2011: “We are ‘Everyone’s Private Driver.’ We are Uber and
                            we’re rolling out a transportation system in a city near you.”3
 8
                    B.      March 8, 2012: “So today could eventually be considered historical for the
 9
                            city of Angels because it is today that Uber LA is officially rolling out its
10                          transportation system in this fine city. Now, how is some on-demand town
                            car service calling itself a transportation system? And how are a bunch of
11                          limos going to make this city better? We’ve got a bunch of examples for
                            you, but let me start with this: for every well utilized UberCar on the road,
12                          we’re taking 6 cars off the road and out of parking garages.”4
13                  C.      June 8, 2012: Uber seeks to deliver the “World’s Finest Transportation
14                          System”5

15                  D.      August 2, 2013: “We’re finally giving this city the transportation system
                            that it deserves.”6
16
                    E.      Uber engineers’ code “will contribute to accelerating the growth of a
17                          transportation system that will directly affect the lives of more than three
                            million people every single day.”7
18

19                  F.      August 22, 2014: Uber “provides the city with a more efficient transportation
                            system.”8
20
                    G.      December 14, 2014: “Uber platform allows for sale and reliable riders,
21                          supporting and extending New Jersey’s public transportation system.”9

22                  H.      June 17, 2015: “Uber is proud to support the Taxi and Limousine
                            Commission’s revised rules which allow tech innovation to continue making
23

24
     3
       https://newsroom.uber.com/take-ubers-new-logo-for-a-spin/
25   4
       https://newsroom.uber.com/us-california/uber-la-officially-launched/
     5
26     https://newsroom.uber.com/us-california/san-diego-launch/
     6
       https://newsroom.uber.com/mexico/uber-has-launched-in-mexico-city/
27   7
       https://join.uber.com/engineering
     8
       https://newsroom.uber.com/indonesia/delivering-a-new-choice-to-jakarta/
28   9
       https://www.uber.com/blog/new-jersey/uber-improves-public-transportation-in-new-jersey/
                                                                       DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        12                     SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 13 of 49



 1                          New York City’s transportation system more progressive for all riders and
                            drivers and ensure that drivers and passengers are protected.”10
 2
                     I.     July 22, 2015: “Together, we can build an even better, more reliable
 3
                            transportation system. This is great news for all New Yorkers, including
 4                          Uber riders and drivers.”11

 5            ANSWER: No response to the allegations in Paragraph 40, including subparagraphs A

 6   through I, is required because the allegations are based on statements from websites, which speak
 7   for themselves. To the extent a response is required, Uber denies the allegations in Paragraph 40.
 8
              41.    Given Paragraphs 18 through 40, Uber is a transportation system and is engaged in
 9
     the provision of a transportation service and is therefore obligated to comply with the transportation
10
     statutes and regulations of the ADA, found at 42 U.S.C. § 12184 and 49 C.F.R. §§ 37.1-105.
11

12            ANSWER: Uber denies the allegations in Paragraph 41.

13            42.    Given Paragraphs 18 through 40, as the provider of a transportation system, Uber is

14   obligated to comply with the equivalent service standard set forth at 49 C.F.R. § 37.105.
15
              ANSWER: Uber denies the allegations in Paragraph 42.
16
              B.     Plaintiffs are Unable to Use Uber’s New Orleans App and Transportation Services
17
                     in Their Current Form
18
              ANSWER: Uber denies the allegations in heading III.B.
19
              43.    STEPHAN NAMISNAK and FRANCIS FALLS desire service from vehicles for
20
     hire to run errands, attend community meetings, reach medical appointments, access medical
21

22   services, engage in recreational activities, and to participate in civic engagement events. Access to

23   Uber’s transportation services would provide Plaintiffs with a level of convenience not afforded or
24   available by public transportation.
25

26

27
     10
          https://newsroom.uber/com/us-new-york/statement-on-revised-tlc-rules/
28   11
          https://newsroom.uber.com/us-new-york/statement-from-uber-general-manager-josh-mohrer/
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        13                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 14 of 49



 1           ANSWER: Uber denies that its offers transportation services. Uber is without knowledge
 2   or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph
 3
     43, so those allegations are denied.
 4
             44.     STEPHAN NAMISNAK and FRANCIS FALLS cannot successfully use Uber
 5
     transportation services because Uber has completely failed to provide a button, option, or icon on
 6

 7   the Uber Application for the New Orleans metro market which would allow a wheelchair user to

 8   summon a van-equipped vehicle.

 9           ANSWER: Uber denies the allegations in Paragraph 44.
10
             45.     STEPHAN NAMISNAK and FRANCIS FALLS are aware that Uber ASSIST
11
     exists, but are also aware that UberASSIST would not provide them with the ability to hail a lift-
12
     equipped vehicle. Without a lift-equipped vehicle Plaintiffs are unable to patronize Uber’s services.
13
     Accordingly, Plaintiffs FALLS and NAMISNAK are presently deterred from downloading the
14

15   Uber application.

16           ANSWER: Uber is without knowledge or information sufficient to form a belief as to the
17   truth of the allegations in the first sentence of Paragraph 45, so the allegations are in the first
18
     sentence of Paragraph 45 are denied. The allegations in the second sentence of Paragraph 45 are
19
     denied. The allegations in the third sentence of Paragraph 45 are legal conclusions to which no
20
     response is required. To the extent a response is required, Uber denies the allegations in the third
21

22   sentence of Paragraph 45.

23           46.     STEPHAN NAMISNAK and FRANCIS FALLS are presently aware that if they

24   tried to install and use the Uber Application that they would experience serious difficulty accessing
25   the goods and utilizing the services offered by that service as a result of Uber’s (1) failure to provide
26
     a button, option, or icon which provides access to an accessible vehicle capable of transporting an
27
     electric wheelchair, (2) failure to provide auxiliary aids and services necessary to allow full use and
28
                                                                          DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                          14                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 15 of 49



 1   enjoyment of its transportation services, and (3) failure to ensure that a minimum number of
 2   accessible vehicles in Uber’s fleet are wheelchair-accessible.
 3
            ANSWER: Uber denies the allegations in Paragraph 46.
 4
            47.     STEPHAN NAMISNAK and FRANCIS FALLS desire to user the Uber Application
 5
     but fear that they will experience serious difficulty in utilizing the application due to the
 6

 7   discrimination detailed herein.

 8          ANSWER: The allegation in Paragraph 47 of “discrimination” is a legal conclusion to

 9   which no response is required, but to the extent a response is required, the allegation is denied.
10
     Uber denies the remaining allegations in Paragraph 47.
11
            48.     An accessible transportation option through the Uber app would make STEPHAN
12
     NAMISNAK and FRANCIS FALLS more independent.
13
            ANSWER: Uber is without knowledge or information sufficient to form a belief as to the
14

15   truth of the allegations in Paragraph 48, so the allegations are denied.

16          49.     The ADA violations detailed herein exclude STEPHAN NAMISNAK and
17   FRANCIS FALLS from the programs, services, and accommodations offered by Uber to the public.
18
            ANSWER: The allegations in Paragraph 49 are legal conclusions to which no response is
19
     required. To the extent a response is required, Uber denies the allegations in Paragraph 49.
20
            50.     STEPHAN NAMISNAK and FRANCIS FALLS plan to and will attempt to use the
21

22   Uber Application and Uber’s programs, services, and accommodations in the future as patrons

23   should those programs, services, and accommodations become wheelchair-accessible.

24          ANSWER: Uber is without knowledge or information sufficient to form a belief as to the
25   truth of the allegations in Paragraph 50 relating to Plaintiffs’ purported plans and intentions, so
26
     those allegations are denied. Uber otherwise denies the allegations in Paragraph 50 and specifically
27
     denies that the Uber Rider App is not wheelchair accessible.
28
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        15                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 16 of 49



 1          51.     STEPHAN NAMISNAK and FRANCIS FALLS presently fear that they will
 2   encounter the mobility-related barriers which exist within Uber’s Application and services.
 3
            ANSWER: Uber is without knowledge or information sufficient to form a belief as to the
 4
     truth of the allegation in Paragraph 51 relating to Plaintiffs’ purported fear, so that allegation is
 5
     denied. Uber otherwise denies the allegations in Paragraph 51.
 6

 7          52.     STEPHAN NAMISNAK and FRANCIS FALLS desire to utilize the Uber

 8   Application and service, but will continue to experience serious difficulty until the ADA violations

 9   detailed herein are removed.
10
            ANSWER: Uber is without knowledge or information sufficient to form a belief as to the
11
     truth of the allegation in Paragraph 52 relating to Plaintiffs’ purported desire, so that allegation is
12
     denied. Uber otherwise denies the allegations in Paragraph 52.
13
            53.     STEPHAN NAMISNAK and FRANCIS FALLS intend to and will attempt to utilize
14

15   Uber’s programs, services, and accommodations in the future, but fear that Uber will continue to

16   discriminate against them by failing to bring the Uber Application and transportation services into
17   compliance with the requirements of the ADA.
18
            ANSWER: Uber is without knowledge or information sufficient to form a belief as to the
19
     truth of the allegations in Paragraph 53 relating to Plaintiffs’ purported intentions and fear, so those
20
     allegations are denied. Uber otherwise denies the allegations in Paragraph 53.
21

22          54.     Upon information and belief, making the programs, services, and accommodations

23   offered through the Uber Application accessible to persons with mobility-related disabilities who

24   use motorized wheelchairs is readily achievable, reasonably feasible, and easily accomplished, and
25   would not place an undue burden on Uber.
26

27

28
                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         16                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 17 of 49



 1           ANSWER: The allegations in Paragraph 54 are argument and legal conclusions to which
 2   no response is required. To the extent a response is required, Uber denies the allegations in
 3
     Paragraph 54.
 4
             55.     Upon information and belief, making the programs, services, and accommodations
 5
     offered through the Uber Application accessible would provide STEPHAN NAMISNAK and
 6

 7   FRANCIS FALLS with an equal opportunity to participate in, or benefit from, the programs,

 8   services, and accommodations which Uber offers to the general public.

 9           ANSWER: Uber denies the allegations in Paragraph 55.
10
             56.     The harm sustained by Plaintiffs – the inability to access the services and
11
     accommodations offered by Uber – is the expected and foreseeable consequence of Uber’s failure
12
     to comply with the requirements and mandates of the ADA. The statute and accompanying
13
     regulations exist to ensure that those with mobility-related limitations will have full use of
14

15   transportation services. If Uber failed to adhere to its legal obligations under these regulations, it

16   was imminently foreseeable that individuals with disabilities would sustain the exact harms alleged
17   by Plaintiffs in this lawsuit.
18
             ANSWER: Uber denies the allegations in Paragraph 56.
19
             57.     MR. NAMISNAK and MR. FALLS have been obligated to retain the undersigned
20
     counsel for the filing and prosecution of this action. STEPHAN NAMISNAK and FRANCIS
21

22   FALLS are entitled to have their reasonable attorneys’ fees, costs, and expenses paid by Uber,

23   pursuant to 42 U.S.C. § 12205.

24           ANSWER: Uber denies the allegations in the first sentence of Paragraph 57.               The
25   allegations in the second sentence of Paragraph 57 are legal conclusions and requests for relief to
26
     which no response is required. To the extent a response is required, Uber denies the allegations in
27
     the second sentence of Paragraph 57 and denies that Plaintiffs are entitled to the relief requested.
28
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        17                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 18 of 49



 1          C.       Plaintiffs’ Requested that Uber Modify its policies, Procedures, and Practices to
                     Provide them With Access to Uber’s Services and Uber Failed to Modify its
 2                   Policies, Procedures, and Practices.
 3
            ANSWER: Uber denies the allegations in heading III.C.
 4
            58.      General Order 56 of the Northern District of California requires that parties in an
 5
     ADA action conduct a meeting at which plaintiffs must “specify all claimed access violations and
 6

 7   the corrective actions requested of defendant.”

 8          ANSWER: No response to the allegation in Paragraph 58 is required because the allegation

 9   quotes a General Order of this Court, which speaks for itself.
10
            59.      On April 19, 2018, the parties conducted a G.O. 56 meeting. At that meeting,
11
     Plaintiffs specified the corrective actions they request of Uber. This meeting took place prior to
12
     Plaintiffs’ first amended complaint, filed May 8, 2018. (R. Doc. 54.)
13
            ANSWER: Uber admits that the parties met to discuss settlement on April 19, 2018, and
14

15   that April 19, 2018 came before May 8, 2018. Uber denies the remaining allegations in

16   Paragraph 59.
17          60.      On September 23, 2018, MR. NAMISNAK and MR. FALLS, through their
18
     undersigned counsel sent Uber a letter / request entitled “Request for Reasonable Modification /
19
     Reasonable Accommodation in New Orleans, LA”.
20
            ANSWER: Uber admits the allegations in Paragraph 60, but denies that Plaintiffs’ request
21

22   was reasonable.

23          61.      This document was received by Uber, through its counsel on September 23, 2018.

24   The request for reasonable accommodation / reasonable modification is attached hereto as Exhibit
25   “E”. (hereinafter “September 23 Request”). Plaintiffs incorporate the entirety of the September 23
26
     Request into this Second Amended Complaint by reference.
27

28
                                                                      DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         18                   SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 19 of 49



 1          ANSWER: Uber admits that it received a copy of Plaintiffs’ September 23, 2018 letter and
 2   that the letter is attached as Exhibit E to the Second Amended Complaint. Uber otherwise denies
 3
     the allegations in Paragraph 61.
 4
            62.     In the September 23 Request, MR. NAMISNAK and MR. FALLS re-explained that
 5
     they are persons with disabilities that live and reside in New Orleans, Louisiana, along with the
 6

 7   nature of their disabilities and their usage of motorized wheelchairs.

 8          ANSWER: No response to the allegations in Paragraph 62 is required because the

 9   allegations are based on Plaintiffs’ September 23, 2018 letter, which speaks for itself. To the extent
10
     a response is required, Uber denies the allegations in Paragraph 62.
11
            63.     MR. NAMISNAK and MR. FALLS re-explained in the September 23 Request that
12
     their motorized wheelchairs cannot be folded and stored in the trunk of a car. Instead, to utilize
13
     vehicular transportation, Mr. Namisnak and Mr. Falls require a Wheelchair Accessible Vehicle
14

15   (“WAV”).

16          ANSWER: No response to the allegations in Paragraph 63 is required because the
17   allegations are based on Plaintiffs’ September 23, 2018 letter, which speaks for itself. To the extent
18
     a response is required, Uber denies the allegations in Paragraph 63.
19
            64.     MR. NAMISNAK and MR. FALLS re-explained in the September 23 Request that
20
     in New Orleans, Louisiana Uber offers services including UberX, UberXL, and UberAccess.
21

22   Through the option of UberAcess, a customer can hail a driver trained by Uber in the folding and

23   storing a conventional wheelchair; however, a customer cannot hail a driver with a WAV. Mr.

24   Namisnak and Mr. Falls have assembled a substantial body of evidence that shows that Uber
25   Technologies, Inc., and Raiser, LLC is operating a transportation network and exerts control over
26
     its drivers. The more Uber Technologies, Inc. and Rasier, LLC are operating a transportation
27
     network and are controlling their drivers, then the more the drivers are operating “as an extension
28
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        19                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 20 of 49



 1   of Uber.” See Crawford v. Uber Technologies, Inc., No. 3:17-cv-02664-RS, R. Doc. 80, pp. 7.
 2   Further, “nothing in Section 12184 requires that an entity own or lease its own vehicles in order to
 3
     qualify as a private entity providing taxi services within the meaning of the statute.” Id.”
 4
              ANSWER: No response to the allegations in the first and second sentences of Paragraph 64
 5
     is required because those allegations are based on Plaintiffs’ September 23, 2018 letter, which
 6

 7   speaks for itself. To the extent a response is required, Uber denies the allegations in the first and

 8   second sentences of Paragraph 64.         Uber denies the allegations in the third sentence of

 9   Paragraph 64.     The allegations in the fourth and fifth sentences of Paragraph 64 are legal
10
     conclusions to which no response is required. To the extent a response is required, Uber denies the
11
     allegations in the fourth and fifth sentences of Paragraph 64.
12
              65.    MR. NAMISNAK and MR. FALLS explained in the September 23 Request that
13
     they have amassed substantial evidence that Uber Technologies, Inc. and/or Rasier, LLC are
14

15   providing WAV service or other reasonable accommodations in other cities, but not in New

16   Orleans. For example, in San Francisco an individual can easily open the Uber Application, select
17   the option “UberWAV” and hail an UberWAV. While the wait time might be longer, there are
18
     vehicles available on demand. Indeed, even undersigned counsel Garret Dereus took a screenshot
19
     of this service on September 20, 2018.12 The same service is being provided by Uber in Chicago,
20
     Illinois; in New York, New York; and Washington, D.C., among others.
21

22            ANSWER: No response to the allegations in the first sentence of Paragraph 65 is required

23   because the allegations are based on Plaintiffs’ September 23, 2018 letter, which speaks for itself.

24   To the extent a response is required, Uber denies the allegations in the first sentence of
25   Paragraph 65. Uber lacks knowledge or information sufficient to form a belief as to the truth of the
26
     allegations in the fourth sentence of Paragraph 65, so the allegations are denied. The screenshot
27

28   12
          [Graphic omitted]
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        20                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 21 of 49



 1   referenced in the fourth sentence of Paragraph 65 speaks for itself. Uber admits that the Uber Rider
 2   App currently includes a WAV option in San Francisco, Chicago, New York City, Washington,
 3
     DC, and a few other pilot markets, but otherwise denies the allegations in the second, third, and
 4
     fifth sentences of Paragraph 65.
 5
             66.     MR. NAMISNAK and MR. FALLS explained in the September 23 Request that in
 6

 7   other locations, Uber has utilized a variety of methodologies to provide service. It would appear

 8   from public records that in Chicago, Illinois Uber has run promotions seeking the retention of

 9   drivers with WAVs; according to news reports, Uber has been working with drivers and rental and
10
     leasing partners over the past year to expand its fleet and now has 65 WAVs on the road available
11
     through the app.13 According to other reports, Uber has dispatched a fleet of more than 60 WAVS
12
     onto the streets of Philadelphia.14 Clearly, Uber has the ability to utilize its nearly infinite resources
13
     to develop accessibility options that make its service meaningfully accessible to individuals with
14

15   disabilities.

16           ANSWER: No response to the allegations in the first, second, and third sentences of
17   Paragraph 66 is required because the allegations are based on Plaintiffs’ September 23, 2018 letter
18
     and purported reports, which speak for themselves. To the extent a response is required, Uber denies
19
     the allegations in the first, second, and third sentences of Paragraph 66. Uber denies the allegations
20
     in the fourth sentence of Paragraph 66.
21

22           67.     MR. NAMISNAK and MR. FALLS explained in the September 23 Request that

23   Uber has been under an obligation to change its policies/practices without sending a letter such as

24   this one. Uber should have already changed its operational policy and made its services accessible
25   to persons with disabilities.
26

27   13
        http://www.chicagotribune.com/news/local/breaking/ct-uber-handicapped-accessibility-0720-
     20170719-story.html
28   14
        https://www.phillymag.com/business/2017/07/06/uber-lyft-wheelchair-accessible-wav/
                                                                           DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                          21                       SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 22 of 49



 1          ANSWER: No response to the allegations in Paragraph 67 is required because the
 2   allegations are based on Plaintiffs’ September 23, 2108 letter, which speaks for itself. To the extent
 3
     a response is required, Uber denies the allegations in Paragraph 67.
 4
            68.     Following all this explanation, in the September 23 Request MR. FALLS and MR.
 5
     NAMISNAK requested that Uber Technologies, Inc. and Rasier, LLC cease violating the ADA and
 6

 7   utilize their resources, internal knowledge, and business know-how to change its operational

 8   policies and provide WAV service in New Orleans, Louisiana and its surrounding areas.

 9          ANSWER: No response to the allegations in Paragraph 68 is required because the
10
     allegations are based on Plaintiffs’ September 23, 2018 letter, which speaks for itself. To the extent
11
     a response is required, Uber denies the allegations in Paragraph 68.
12
            69.     MR. FALLS and MR. NAMISNAK then stated that they expected that, within seven
13
     (7) days of receipt of this letter, that Uber will begin providing WAV service in New Orleans,
14

15   Louisiana.

16          ANSWER: No response to the allegations in Paragraph 69 is required because the
17   allegations are based on Plaintiffs’ September 23, 2018 letter, which speaks for itself. To the extent
18
     a further response is required, Uber denies the allegations in Paragraph 69.
19
            70.     In the September 23 Request MR. FALLS and MR. NAMISNAK requested that,
20
     within seven days of Uber receipt of the letter, that Uber would ensure that a fleet of approximately
21

22   30-60 WAVs are available in New Orleans.

23          ANSWER: No response to the allegations in Paragraph 70 is required because the

24   allegations are based on Plaintiffs’ September 23, 2018, which speaks for itself. To the extent a
25   further response is required, Uber denies the allegations in Paragraph 70.
26
            71.     In the September 23 Request MR. FALLS and MR. NAMISNAK explained that this
27
     fleet size is less than the fleet size of accessible vehicles Uber provides in Chicago and Philadelphia.
28
                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         22                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 23 of 49



 1             ANSWER: No response to the allegations in Paragraph 71 is required because the
 2   allegations are based on Plaintiffs’ September 23, 2018 letter, which speaks for itself. To the extent
 3
     a response is required, Uber denies the allegations in Paragraph 71.
 4
               72.   In the September 23 Request MR. FALLS and MR. NAMISNAK explained that
 5
     Uber has had sufficient of time, opportunity, and notice of the need to provide WAV service in
 6

 7   New Orleans, Louisiana.

 8             ANSWER: No response to the allegations in Paragraph 72 is required because the

 9   allegations are based on Plaintiffs’ September 23, 2018 letter, which speaks for itself. To the extent
10
     a response is required, Uber denies the allegations in Paragraph 72.
11
               73.   In the September 23 Request MR. FALLS and MR. NAMISNAK explained that
12
     they do not possess the expertise to tell Uber how it must change its internal business practices and
13
     operations to provide WAV service in New Orleans, Louisiana. Plaintiffs further explained that
14

15   ADA does not require them to tell Uber how to run its business.

16             ANSWER: No response to the allegations in Paragraph 73 is required because the
17   allegations are based on Plaintiffs’ September 23, 2018 letter, which speaks for itself. To the extent
18
     a response is required, Uber denies the allegations in Paragraph 73.
19
               74.   In the September 23 Request MR. FALLS and MR. NAMISNAK requested that
20
     within seven days of Uber receipt of the letter, that Uber would ensure that a fleet of approximately
21

22   30-60 WAVs are available in New Orleans.

23             ANSWER: No response to the allegations in Paragraph 74 is required because the

24   allegations are based on Plaintiffs’ September 23, 2018 letter, which speaks for itself.
25             75.   In the September 23 Request MR. FALLS and MR. NAMISNAK requested that any
26
     UberWAV service Uber provides in New Orleans meet the equivalency standard of 49 C.F.R. §
27
     37.105.
28
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        23                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 24 of 49



 1            ANSWER: No response to the allegations in Paragraph 75 is required because the
 2   allegations are based on Plaintiffs’ September 23, 2018 letter, which speaks for itself.
 3
              76.   In the September 23 Request MR. FALLS and MR. NAMISNKA explained that,
 4
     given Uber’s recent $72 billion valuation, they were confident that Uber could use its resources and
 5
     problem-solving abilities to bring itself into compliance with the law without further delay.
 6

 7            ANSWER: No response to the allegations in Paragraph 76 is required because the

 8   allegations are based on Plaintiffs’ September 23, 2018 letter, which speaks for itself. To the extent

 9   a response is required, Uber denies the allegations in Paragraph 76.
10
              77.   Despite the September 23 Request, Uber did not make its service accessible on
11
     Sunday, September 30, 2018.
12
              ANSWER: Uber denies the allegations in Paragraph 77.
13
              78.   To date, a full (18) days after receiving the September 23 Request, and one-hundred
14

15   and seventy-five (175) days after the G.O. 56 meeting, Uber has not made its service accessible in

16   New Orleans or otherwise complied with Plaintiffs’ request for reasonable accommodation /
17   reasonable modification.
18
              ANSWER: Uber denies the allegations in Paragraph 78.
19
              79.   Upon information and belief, Uber services in New Orleans remains in the same
20
     condition as it was when Plaintiffs made the September 23 Request.
21

22            ANSWER: Uber denies the allegations in Paragraph 79.

23            80.   On September 29, 2018, Uber’s attorney sent Plaintiffs correspondence stating that

24   Uber “is considering Mr. Namisnak and Mr. Falls’s requests.”
25            ANSWER: Uber admits that its attorney sent Plaintiffs’ counsel a letter dated
26
     September 29, 2018. No further response is required because the September 29, 2018 letter speaks
27
     for itself.
28
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        24                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 25 of 49



 1          81.     According to Uber, “That process will take some time, particularly in light of the
 2   sweeping nature of the requests. Once Uber has had sufficient time to look into these issues and
 3
     make decisions, we will follow up with a detailed, substantive response. We expect this process to
 4
     take a few weeks, but will get back to you as soon as possible.”
 5
            ANSWER: No response to the allegations in Paragraph 81 is required because the
 6

 7   allegations are based on Uber’s September 29, 2018 letter, which speaks for itself.

 8          82.     By failing to make its service accessible within seven days, Uber denied Plaintiffs’

 9   request for reasonable accommodation / request for reasonable accommodation.
10
            ANSWER: Uber denies the allegations in Paragraph 82.
11
            83.     By failing to make its service accessible within seven days, Uber constructively
12
     denied Plaintiffs’ request for reasonable accommodation / request for reasonable accommodation.
13
            ANSWER: Uber denies the allegations in Paragraph 83.
14

15          84.     Uber completely failed to explain why it would need “a few weeks” to consider

16   whether to bring itself into compliance with the ADA and stop discriminating against individuals
17   with disabilities. This failure is especially egregious given that this lawsuit was originally filed on
18
     October 26, 2017 and, therefore, Uber has had three-hundred and fifty (350) days since the original
19
     complaint was filed to “consider” how to make its service accessible in New Orleans.
20
            ANSWER: Uber denies the allegations in Paragraph 84.
21

22          85.     In fact, as is set below, Uber has a variety of methodologies, practices, and

23   procedures that it could be utilizing in New Orleans to make its service accessible – but Uber has

24   completely failed to implement these services in New Orleans.
25          ANSWER: Uber denies the allegations in Paragraph 85.
26

27

28
                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         25                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 26 of 49



 1            86.      Even worse, the evidence shows that Uber’s failure to make its service accessible in
 2   “secondary markets” such as New Orleans is the result of Uber’s focus on other, non-accessibility
 3
     challenges.
 4
              ANSWER: Uber denies the allegations in Paragraph 86.
 5
              D.       Uber’s History of App Modifications.
 6

 7            ANSWER: Uber admits that it has modified its technologies, including the Uber Apps.

 8            87.      Upon information and belief, modification of the programs, services, and

 9   accommodations offered through the Uber Application could be easily accomplished as is
10
     evidenced by the various promotions and modifications which are commonly made by Uber during
11
     the regular course of its operations.
12
              ANSWER: Uber admits that, from time to time, it modifies the appearance and features of
13
     its technologies, including the Uber Apps. Uber denies the remaining allegations in Paragraph 87.
14

15            88.      On January 5, 2015, Uber ran a promotion in New Orleans known as “Uber King

16   Cakes.”       During this promotion, the Uber application would display a small King Cake. 15
17   Customers could select this “King Cake” icon and have drivers deliver a King Cake to them for a
18
     fee. This change to the Uber Application was only present for one day. At the conclusion of the
19
     promotion, Uber restored the Uber Application to its original state.
20
              ANSWER: Uber denies the allegations in Paragraph 88.
21

22            89.      On Thursday, August 27, 2015, in Philadelphia, Pennsylvania Uber ran a promotion

23   known as “UberPUPPIES.”16 During this promotion customers could utilize the Uber Application

24   to have drivers deliver a live Puppy to their office for “15 minutes of puptastic playtime.” Upon
25

26

27
     15
          See Exhibit “A.”
28   16
          See Exhibit “B.”
                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                          26                     SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 27 of 49



 1   information and belief, at the end of the “UberPUPPIES” promotion, the Uber Application returned
 2   to its original state.
 3
              ANSWER: No response to the allegations in Paragraph 89 is required because the
 4
     allegations are based on a PDF printout of a portion of Uber’s website, which speaks for itself.
 5
              90.     On April 13, 2016, in New Orleans, Uber ran a promotion known as
 6

 7   “UberDONUTS.”17 From 10:00am to 12:00pm, users could select a donut icon in their Uber app

 8   to have a driver deliver two free donuts to their door. At the end of the “UberDONUTS” promotion,

 9   the Uber application returned to its original state.
10
              ANSWER: No response to the allegations in Paragraph 90 is required because the
11
     allegations are based on a webpage, which speaks for itself.
12
              91.     The above examples demonstrate how easy it would be for Uber to provide a
13
     wheelchair-accessible icon or button on its Uber application for the New Orleans metro market, as
14

15   it does in other cities. Despite the ease with which Uber could make its service available to persons

16   in a wheelchair, Uber has intentionally chosen to not provide services to persons who use motorized
17   wheelchairs in New Orleans.
18
              ANSWER: Uber denies the allegations in Paragraph 91.
19
              92.     In some limited locations, Uber have installed an icon on its Uber application in an
20
     attempt to comply with the ADA. In some cities, including San Francisco, Los Angeles, Portland,
21

22   and Washington D.C., Uber have installed on its Uber Application an icon known as Uber Access.

23   (See Figure One, infra.).

24            ANSWER: Uber admits that in certain areas, the Uber Rider App used to include an icon
25   labelled Access. Uber otherwise denies the allegations in Paragraph 92.
26

27

28   17
          https://newsroom.uber.com/us-louisiana/uberversary-donuts-on-demand/
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         27                     SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 28 of 49



 1            93.    Once a user selects the Access icon, one or two of two options appear: UberASSIST
 2   and UberWAV.
 3
              ANSWER: Uber denies the allegations in Paragraph 93.
 4
              94.    UberASSIST, according to Uber, “is designed to provide additional assistance to
 5
     seniors and people with disabilities. Driver-partners are specifically trained by Open Doors
 6

 7   Organization to assist riders into vehicles and can accommodate folding wheelchairs, walkers, and

 8   scooters.”18

 9            ANSWER: No response to the allegations in Paragraph 94 is required because the
10
     allegations are based on a PDF printout of Uber’s website, which speaks for itself.
11
              95.    However, according to Uber, “Note: ASSIST vehicles do not have accessible
12
     ramps.”19
13
              ANSWER: No response to the allegations in Paragraph 94 is required because the
14

15   allegations refer to a PDF printout of Uber’s website, which speaks for itself.

16            96.    Persons who use an electric wheelchair are unable to use UberASSIST as they
17   require transportation with a ramp.
18
              ANSWER: Uber admits that in some cities UberASSIST was not an option that enabled
19
     Riders to specifically request rides from Drivers in WAVs. Uber otherwise denies that persons
20
     who use an electric wheelchair cannot use the Uber ASSIST icon.
21

22            97.    Upon information and belief, in San Francisco, Los Angeles, and other cities, Uber

23   offers UberWAV, which provides wheelchair accessible vehicles.

24            ANSWER: Uber admits that the Uber Rider App in San Francisco, Los Angeles, and other
25   pilot cities includes a WAV icon that enables Riders to specifically request rides from Drivers who
26

27
     18
          See Exhibit “C”
28   19
          Id.
                                                                       DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        28                     SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 29 of 49



 1   possess WAVs and choose to use their WAVs to seek and accept ride requests via the Uber Driver
 2   App. Uber denies the remaining allegations in Paragraph 97.
 3
            98.     Upon information and belief, Uber can remove their accessible icons at any time,
 4
     thereby creating a significant need for injunctive relief.
 5
            ANSWER: Uber admits that it is able to modify the appearance and features of its
 6

 7   technologies, including the Uber Apps. Uber otherwise denies the allegations in Paragraph 98.

 8          99.     On September 2, 2014, Uber issued a press release stating that it was offering

 9   accessible transportation services in Houston, Texas.
10
            ANSWER: Uber denies the allegations in Paragraph 99.
11
            100.    Upon information and belief, Uber began offering accessible transportation service
12
     in Houston, Texas called UberACCESS.
13
            ANSWER: Uber denies the allegations in Paragraph 100.
14

15          101.    As of May 6, 2017, the Uber Application for Houston, Texas does not feature or

16   display UberACCESS. (See Figure 2, Infra).
17          ANSWER: Uber admits that the Uber Rider App in Houston, Texas, does not include an
18
     option called UberACCESS. Uber otherwise denies the allegations in Paragraph 101.
19
            102.    Upon information and belief, Uber either discontinued its UberACCESS service in
20
     Houston, Texas or no longer publicly displays the UberACCESS option. This demonstrates that
21

22   Uber has the capability to reduce or eliminate its accessibility options at will, and evidences the

23   need for injunctive relief.

24          ANSWER: Uber admits that the Uber Rider App in Houston, Texas does not include an
25   option called UberACCESS. Uber otherwise denies the allegations in Paragraph 102.
26
            103.    On information and belief, when a driver with a wheelchair-accessible vehicle in a
27
     city without UberWAV contacts Uber, they are told that they cannot participate in UberWAV.
28
                                                                      DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         29                   SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 30 of 49



 1          ANSWER: Uber denies the allegations in Paragraph 103.
 2          104.    The actions committed by Uber which resulted in this lawsuit have their genesis or
 3
     origin in the San Francisco, California.
 4
            ANSWER: Uber denies the allegations in Paragraph 104.
 5
            105.    Upon information and belief, Uber created and performs modifications to the Uber
 6

 7   Application from San Francisco, California.

 8          ANSWER: Uber denies the allegations in Paragraph 105.

 9          106.    Upon information and belief, Uber enacts and supervises its policies from San
10
     Francisco, California.
11
            ANSWER: Uber denies the allegations in Paragraph 106.
12
            107.    Upon information and belief, Uber exerts significant control over the
13
     implementation of its policies from San Francisco, California.
14

15          ANSWER: Uber denies the allegations in Paragraph 107.

16          108.    Upon information and belief, Uber’s supervision of its drivers occurs from San
17   Francisco, California.
18
            ANSWER: Uber denies the allegations in Paragraph 108.
19
            109.    On Tuesday, October 24, 2017, Uber sent out an email to its customers entitled
20
     “Shhh. Galantis has a secret show Thursday night.”20
21

22          ANSWER: No response to the allegations in Paragraph 109 is required because the

23   allegations are based on an email, which speaks for itself. To the extent a response is required,

24   Uber denies the allegations in Paragraph 109.
25
     20
26      Given the Court’s October 3, 2018 ruling, Plaintiffs are no longer pressing their argument that
     Uber is operating a “place of public accommodation.” However, the Galantis allegations are still
27   relevant to the ease by which Uber could modify its application and make its services accessible.
     ANSWER: Uber admits that this Court dismissed Plaintiffs’ claims under 42 U.S.C. § 12182 by
28   order dated October 3, 2018. Uber otherwise denies the allegations in footnote 20.
                                                                      DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                       30                     SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 31 of 49



 1          110.    The top of the email contained a photographs of the band Galantis. Immediately
 2   below the photograph was an image of Uber logo and the following text:
 3
            “This Thursday night, we’re going to give you something to do–we’re hosting a secret show
 4
            featuring Galantis!
 5
            Wanna run away to an exclusive performance? Your ticket is in your Uber app.”
 6

 7          ANSWER: No response to the allegations in Paragraph 110 is required because the

 8   allegations are based on an email, which speaks for itself.

 9          111.    Information about Uber’s free Galantis show was widely publicized over the
10
     internet, including through Uber’s Blog 21 , through River Beats, a broadcasting and media
11
     production company in New Orleans22, and through social media. (See Exhibit D.)
12
            ANSWER: No response to the allegations in Paragraph 111 is required because the
13
     allegations are based on a webpage and a PDF printout of a portion of Uber’s website, which speak
14

15   for themselves. To the extent a response is required, Uber denies the allegations in Paragraph 111.

16          112.    Based on publicly available information, it is understood that on Thursday, October
17   26, 2017, at 6:00 p.m., Uber’s application changed and displayed an option for “Galantis.” Based
18
     on the information provided by Uber, customers who select this option will be picked up (along
19
     with 3 guests) and will brought to a secret show for an exclusive intimate performance by Galantis.
20
            ANSWER: Uber denies the allegations in Paragraph 112.
21

22          113.    Unfortunately, due to the lack of any options for the summoning of a Wheelchair

23   Accessible Vehicles through the Uber Application, Plaintiffs were completely excluded from the

24   free, secret Galantis show that is hosted by Uber.
25          ANSWER: Uber denies the allegations in Paragraph 113.
26

27   21
       https://www.uber.com/blog/new-orleans/galantis-secret-show/ (last accessed on 10/25/2017).
     22
       https://riverbeats.life/galantis-teams-uber-launch-secret-show-new-orleans/ (last accessed on
28   10/25/2017).
                                                                      DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        31                    SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 32 of 49



 1          114.    Further, due to the “secret” nature of Uber’s event featuring Galantis, Plaintiffs were
 2   unable to otherwise attend or patronize the event.
 3
            ANSWER: Uber denies the allegations in Paragraph 114.
 4
            115.    Both Plaintiffs were aware of the free Galantis show hosted by Uber and were
 5
     deterred from making an attempt to patronize this show due to Uber’s complete failure to provide
 6

 7   WAV or another means of accessing the event.

 8          ANSWER: Uber lacks knowledge or information sufficient to form a belief as to the truth

 9   of the allegation that Plaintiffs were aware of the free Galantis show, so Uber denies that allegation.
10
     Uber denies the remaining allegations in Paragraph 115.
11
            E.      Uber’s accessibility efforts in Other Markets demonstrates that it would be
12                  Reasonable for Uber to Make its Service in New Orleans Accessible. Uber has
13                  Chosen Not to Do So as a Result of its Focus on Other Business Issues.

14          ANSWER: The allegations in subheading III.E include conclusions of law to which no

15   response is required. To the extent a response is required, Uber denies those allegations. Uber
16
     denies the remaining allegations in heading III.E.
17
            116.    In other cities, there is a wide range of ways Uber works with the owners of WAVs
18
     to integrate said vehicles into its transportation system.
19
            ANSWER: Uber admits that, in the markets where it is piloting a WAV option in the Uber
20

21   Apps, it has experimented with a variety of methods to encourage both Riders and Drivers to make

22   use of the WAV option. Uber otherwise denies the allegations in Paragraph 116.
23          117.    [Allegation omitted pursuant to the Court’s October 17, 2018 order sealing certain
24
     paragraphs of the Second Amended Complaint]
25
            ANSWER: Uber denies the allegations in Paragraph 117.
26
            118.    [Allegation omitted pursuant to the Court’s October 17, 2018 order sealing certain
27

28   paragraphs of the Second Amended Complaint]

                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         32                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 33 of 49



 1          ANSWER: Uber denies the allegations in Paragraph 118.
 2          119.    [Allegation omitted pursuant to the Court’s October 17, 2018 order sealing certain
 3
     paragraphs of the Second Amended Complaint]
 4
            ANSWER: No response to the allegations in Paragraph 119 is required because the
 5
     allegations are based on the terms of a contract, which speaks for itself. To the extent a response
 6

 7   is required, Uber denies the allegations in Paragraph 119.

 8          120.    Uber could make a public “request for providers” in New Orleans and see what

 9   companies apply.
10
            ANSWER: Uber denies the allegations in Paragraph 120.
11
            121.    Upon information and belief, Uber has not made a public posting for providers in
12
     New Orleans area.
13
            ANSWER: Uber denies the allegations in Paragraph 121.
14

15          122.    In addition to directly entering into contract with WAV providers, Uber also

16   provides incentives to the drivers of WAVs in other cities.
17          ANSWER: Uber admits that it has voluntarily piloted incentives in certain pilot cities to
18
     Drivers who possess WAVs. Uber denies the remaining allegations in Paragraph 122.
19
            123.    [Allegation omitted pursuant to the Court’s October 17, 2018 order sealing certain
20
     paragraphs of the Second Amended Complaint]
21

22          ANSWER: No response to the allegations in Paragraph 119 is required because the

23   allegations are based on the terms of a contract, which speaks for itself.

24          124.    [Allegation omitted pursuant to the Court’s October 17, 2018 order sealing certain
25   paragraphs of the Second Amended Complaint]
26

27

28
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        33                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 34 of 49



 1          ANSWER: Uber admits that, in October 2017, Uber offered monetary incentives in pilot
 2   markets to encourage Drivers who possess WAVs to seek and accept WAV ride requests via the
 3
     Uber Driver App. Uber otherwise denies the allegations in Paragraph 124.
 4
            125.    [Allegation omitted pursuant to the Court’s October 17, 2018 order sealing certain
 5
     paragraphs of the Second Amended Complaint]
 6

 7          ANSWER: Uber admits that, in October 2017, Uber offered monetary incentives in pilot

 8   markets to encourage Drivers who possess WAVs to seek and accept WAV ride requests via the

 9   Uber Driver App. Uber otherwise denies the allegations in Paragraph 124.
10
            126.    In an electronic communication believed to be dated August 5, 2016, Julia Winkler
11
     Jacobson of Uber documented that Uber has many business incentives to provide WAV service,
12
     stating “Launching WAV proactively can help us get ahead of costly regulations, facilitate airport
13
     agreements, and pave the way for ridesharing regulations Waiting to launch WAV increases the
14

15   chances of % fleet mandates, required 24/7 service and accessibility surcharges.”

16          ANSWER: No response to the allegations in Paragraph 126 is required because the
17   allegations are based on an email, which speaks for itself. To the extent a response is required,
18
     Uber denies the allegations in Paragraph 126.
19
            127.    According to a July 20, 2017 public post on the website UberPeople.NET, an Uber
20
     driver received a promotional email from Uber stating the following:
21

22          Why drive with uberWAV?

23          When driving with uberWAV in Chicago, you’ll:*

24              ● Keep the Uber Service fee with uberWAV
25              ● Receive $1,000 after you complete your first trip in a qualifying wheelchair-
26
                    accessible vehicle
27

28
                                                                     DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                       34                    SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 35 of 49



 1              ● Receive an additional $95 per week, when you complete 40 trips and are online for
 2                  35 hours in that week
 3
                ● Gain access to a wheelchair-accessible vehicle through our lease partnerships.
 4
                ● Receive uberX and uberWAV trip request.
 5
            ANSWER: No response to the allegations in Paragraph 127 is required because the
 6

 7   allegations are based on a copy of an email purportedly posted to a website not controlled by Uber,

 8   and that website post speaks for itself.

 9          128.    Upon information and belief, Uber sent the above promotional email to drivers
10
     and/or other persons in the Chicago area.
11
            ANSWER: Uber denies the allegations in Paragraph 128.
12
            129.    Further, based on a screenshot of Uber’s website taken on or about April 16, 2018,
13
     at the URL www.uber.com/driver/services/uberwav, Uber has advertised that individuals who drive
14

15   a WAV in New Orleans can “Earn $1000 for your first 150 trips guaranteed in New

16   Orleans.XXXXX”23 Despite targeting its $1000 for 150 trips promotion to New Orleans, Uber has
17   not turned on the UberWAV option in New Orleans.
18
            ANSWER: Uber admits that a WAV option is not currently available in the Uber Rider
19
     App in New Orleans. Uber denies the remaining allegations in Paragraph 129.
20
            130.    In totality, the aforementioned emails, incentive programs, contracts, and service
21

22   agreement demonstrate that Uber has numerous incentives and methodologies for the provision of

23   WAV service. Uber’s utilization of these incentives and methodologies in New Orleans would be

24   a natural, consistent, and cohesive part of its overall strategy. Uber’s failure to adopt the policies,
25

26

27
     23
       See Exhibit “F” (There is a superscript on the exhibit, but the superscript is unreadable due to
28   pixelization).
                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         35                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 36 of 49



 1   procedures, and practices necessary for the provision of WAV service in New Orleans constitutes
 2   facial discrimination.
 3
              ANSWER: Uber denies the allegations in Paragraph 130.
 4
              131.   An internal Uber team or group was formed with the name “WC UberWAV Strike
 5
     Team.”
 6

 7            ANSWER: Uber admits that a team at Uber was called the “WC UberWAV Strike Team.”

 8            132.   Despite knowing that making its service accessible is reasonable and required, Uber

 9   has prioritized its focus on other business interests.
10
              ANSWER: Uber denies the allegations in Paragraph 132.
11
              133.   For example, according to an electronic communication on the “WC UberWAV
12
     Strike Team”, on what is believed to be dated November 16, 2015, Christopher Ballard of Uber
13
     stated “Given all of the other issues we’re dealing with during this regulatory session, it appears
14

15   that WAV will be addressed next year. I’ll address the group if this thinking changes.”

16            ANSWER: No response to the allegations in Paragraph 133 is required because the
17   allegations are based on an e-mail, which speaks for itself. To the extent a response is required,
18
     Uber denies the allegations in Paragraph 133.
19
              134.   Upon information and belief, Mr. Ballard was discussing Uber’s WAV service
20
     generally.
21

22            ANSWER: Uber denies the allegations in Paragraph 134.

23            135.   Despite saying that WAV would be addressed “next year,” almost three years later

24   WAV service is still not available in New Orleans.
25            ANSWER: Uber admits that a WAV option is not currently available in the Uber Rider
26
     App in New Orleans. Uber denies the remaining allegations in Paragraph 135.
27

28
                                                                      DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         36                   SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 37 of 49



 1           136.      Indeed, on what is believed to be August 5, 2016, Julia Winkler Jacobson of Uber
 2   sent out an email stating: “WAV is consistently unreliable, there’s no standardized launch approach
 3
     across cities.”
 4
             ANSWER: No response to the allegations in Paragraph 136 is required because the
 5
     allegations are based on an e-mail, which speaks for itself.
 6

 7           137.      [Allegation omitted pursuant to the Court’s October 17, 2018 order sealing certain

 8   paragraphs of the Second Amended Complaint]

 9           ANSWER: No response to the allegations in Paragraph 137 is required because the
10
     allegations are based on an e-mail, which speaks for itself.
11
             138.      [Allegation omitted pursuant to the Court’s October 17, 2018 order sealing certain
12
     paragraphs of the Second Amended Complaint]
13
             ANSWER: Uber denies the allegations in Paragraph 138.
14

15           Uber’s Utilization of New Vehicles that Triggers the “Equivalent Service” Standard.

16           ANSWER: The allegations in the unnumbered heading between Paragraphs 138 and 139
17   are legal conclusions to which no response is required. To the extent a response is required, Uber
18
     denies the in the unnumbered heading between Paragraphs 138 and 139.
19
             139.      From approximately 2015 until January 30, 2018 Uber operated in various markets
20
     in conjunction with a subsidiary company known as Xchange Leasing, LLC.
21

22           ANSWER: Uber admits that Xchange Leasing, LLC was, but no longer is, a subsidiary of

23   Uber Technologies, Inc. The remaining allegations in Paragraph 139 are denied.

24           140.      Through this company, Uber worked with drivers to help said individuals obtain a
25   new vehicle.
26
             ANSWER: Uber denies the allegations in Paragraph 140.
27

28
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         37                     SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 38 of 49



 1          141.    [Allegation omitted pursuant to the Court’s October 17, 2018 order sealing certain
 2   paragraphs of the Second Amended Complaint]
 3
            ANSWER: Uber admits that it produced to Plaintiffs a copy of the document attached to
 4
     the Second Amended Complaint as Exhibit G in response to a request for production propounded
 5
     by Plaintiffs. Uber denies the remaining allegations in Paragraph 141.
 6

 7          142.    These new vans were leased in the following states: Virginia, Texas, Pennsylvania,

 8   Illinois, and Maryland.

 9          ANSWER: Uber denies the allegations in Paragraph 142.
10
            143.    By having new vans in its transportation system, Uber triggered the requirements of
11
     49 C.F.R. § 37.103(d), including the requirement that these new vans either be accessible or that
12
     Uber’s overall transportation service meet the equivalent service requirement.
13
            ANSWER: The allegations in Paragraph 143 include legal conclusions to which no
14

15   response is required.       To the extent a response is required, Uber denies the allegations in

16   Paragraph 143.
17          144.    Upon information and belief, even if Xchange Leasing, LLC was not controlled by
18
     Uber, Uber’s partnership with Xchange Leasing, LLC demonstrates that Uber has reasonable
19
     options it can utilize put WAVS on the road and make its service meaningfully accessible.
20
            ANSWER: Uber denies the allegations in Paragraph 144.
21

22          145.    On or about January 30, 2018, Uber, Xchange Leasing, and a company known as

23   Fair announced that the portfolio of Xchange Leasing had been purchased by Fair.24

24

25

26

27
     24
       https://www.prnewswire.com/news-releases/fair-and-uber-announce-strategic-partnership-fair-
28   acquires-xchange-leasing-portfolio-300589935.html (last accessed October 8, 2018).
                                                                      DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        38                    SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 39 of 49



 1           ANSWER: No response to the allegations in Paragraph 145 is required because the
 2   allegations are based on a press release, which speaks for itself. To the extent a response is required,
 3
     Uber denies the allegations in Paragraph 145.
 4
             146.    According to the press release “Fair will be the exclusive long-term vehicle solutions
 5
     partner to Uber in the U.S. for drivers seeking vehicle access for 30 days or longer, and together
 6

 7   the companies will work to develop customized new offerings that fit the needs of drivers, as well

 8   as integrations into Uber’s products for drivers.”

 9           ANSWER: No response to the allegations in Paragraph 146 is required because the
10
     allegations are based on a press release, which speaks for itself.
11
             147.    Upon information, despite the fact that Uber could be working with its exclusive
12
     partner Fair, Uber has not taken steps to make its service in New Orleans meaningfully accessible.
13
             ANSWER: Uber denies the allegations in Paragraph 147.
14

15                                        IV. CAUSE OF ACTION

16
                                    VIOLATIONS OF TITLE III
17                          OF THE AMERICANS WITH DISABILITIES ACT

18           148.    Plaintiffs re-allege and incorporate by reference the above allegations set forth in

19   the Complaint as if fully set forth herein.
20
             ANSWER: Uber incorporates its responses to the allegations contained in this Answer as
21
     if fully set forth herein.
22
             149.    Title III of the ADA prohibits discrimination against persons with disabilities by
23
     places of public accommodation and by private entities providing certain services, including
24

25   specified public transportation services. Spector v. Norwegian Cruise Line Ltd., 545 U.S. 119, 128

26   (2005) (“Title III of the ADA prohibits discrimination against the disabled in the full and equal
27   enjoyment of public accommodations, 42 U.S.C. § 12182(a), and public transportation services, §
28
                                                                          DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         39                       SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 40 of 49



 1   12184(a).”); 42 U.S.C. § 12182 (“Prohibition of discrimination by public accommodations”); 42
 2   U.S.C. § 12184 (“Prohibition of discrimination in specified public transportation services provided
 3
     by private entities”).
 4
             ANSWER: The allegations in Paragraph 149 are legal conclusions to which no response is
 5
     required. To the extent a response is required, Uber denies the allegations in Paragraph 149.
 6

 7           150.    “The term ‘specified public transportation’ means transportation by bus, rail, or any

 8   other conveyance (other than by aircraft) that provides the general public with general or special

 9   service (including charter service) on a regular and continuing basis.” 42 U.S.C. § 12181(10).
10
     Public transportation services include “demand responsive systems,” which means “any system of
11
     providing transportation of individuals by a vehicle, other than a system which is a fixed route
12
     system.” 42 U.S.C. § 12181(3).
13
             ANSWER: The allegations in Paragraph 150 are legal conclusions to which no response is
14

15   required. To the extent a response is required, Uber denies the allegations in Paragraph 150.

16           151.    In addition, regulations promulgated by the United States Secretary of
17   Transportation provide that: “No entity shall discriminate against an individual with a disability in
18
     connection with the provision of transportation service.” 49 C.F.R. § 37.5(a).
19
             ANSWER: The allegations in Paragraph 151 are legal conclusions to which no response is
20
     required.
21

22           152.    Uber provides a demand responsive transportation system as defined by 42 U.S.C.

23   § 12181.

24           ANSWER: The allegations in Paragraph 152 are legal conclusions to which no response is
25   required. To the extent a response is required, Uber denies the allegations in Paragraph 152.
26
             153.    Under Section 12184(a)(2) of the ADA, discrimination includes the failure of an
27
     entity to:
28
                                                                       DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        40                     SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 41 of 49



 1           (A)     Make reasonable modifications consistent with those required under section
                     12182(b)(2)(A)(ii) of this title;
 2
             (B)     Provide auxiliary aids and services consistent with the requirements of section
 3                   12182(b)(2)(A)(iii) of this title; and
 4           (C)     Remove barriers consistent with the requirements of section 12182(b)(2)(A) of this
                     title and with the requirements of section 12183(a)(2) of this title;
 5
             ANSWER: The allegations in Paragraph 153 are legal conclusions to which no response is
 6
     required.
 7
             154.    Uber and its service providers have failed to provide any mechanism by which to
 8
     adequately individuals who have mobility limitations, including plaintiffs other similarly situated.
 9
10   Moreover, Uber has refused to make reasonable accommodations in policies, practices, and

11   procedures or to provide auxiliary aids and services necessary to allow full use and enjoyment of
12   their transportation services by Plaintiffs. Uber has failed to remove the programmatic barriers to
13
     Plaintiffs’ use of its services.
14
             ANSWER: The allegations in Paragraph 154 are legal conclusions to which no response is
15
     required. To the extent a response is required, Uber denies the allegations in Paragraph 154. Uber
16

17   further states that, pursuant to the Court’s March 13, 2020 Order, ECF No. 102, Plaintiffs’ claims,

18   insofar as based on alleged failure to provide auxiliary aids, have been dismissed with prejudice.

19           155.    Uber has discriminated and are discriminating against Plaintiffs in violation of the
20   ADA by failing to provide accessible transportation services.
21
             ANSWER: The allegations in Paragraph 155 are legal conclusions to which no response is
22
     required. To the extent a response is required, Uber denies the allegations in Paragraph 155.
23
             156.    Uber continues to discriminate against the Plaintiffs by failing to make reasonable
24

25   modifications in policies, practices or procedures, when such modifications are necessary to afford

26   accessible transportation services to individuals with disabilities; and by failing to take such efforts

27   that may be necessary to ensure that no individual with a disability is excluded, denied goods and
28
                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         41                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 42 of 49



 1   services, segregated or otherwise treated differently than other individuals because of the absence
 2   of auxiliary aids and services.
 3
            ANSWER: The allegations in Paragraph 156 are legal conclusions to which no response is
 4
     required. To the extent a response is required, Uber denies the allegations in Paragraph 156. Uber
 5
     further states that, pursuant to the Court’s March 13, 2020 Order, ECF No. 102, Plaintiffs’ claims,
 6

 7   insofar as based on alleged failure to provide auxiliary aids, have been dismissed with prejudice.

 8          157.    Additionally, by failing to provide access options to New Orleans users who require

 9   a motorized wheelchair, Uber has failed to meet the requirements of 49 C.F.R. § 37.167 that “the
10
     entity shall make available to individuals with disabilities adequate information concerning
11
     transportation services, [which] includes making adequate communications capacity available,
12
     though accessible formats and technology, to enable users to obtain information and schedule
13
     service.”
14

15          ANSWER: The allegations in Paragraph 157 are legal conclusions to which no response

16   is required. To the extent a response is required, Uber denies the allegations in Paragraph 157.
17   Uber further states that, pursuant to the Court’s March 13, 2020 Order, ECF No. 102, Plaintiffs’
18
     claims, insofar as based on alleged violation of 49 C.F.R. § 37.167, have been dismissed with
19
     prejudice.
20
            158.    Uber has failed to provide Plaintiffs with a necessary auxiliary aid or service in the
21

22   form of an “UberWAV” option or button on the Uber Application.

23          ANSWER: The allegations in Paragraph 158 are legal conclusions to which no response is

24   required. To the extent a response is required, Uber denies the allegations in Paragraph 158. Uber
25   further states that, pursuant to the Court’s March 13, 2020 Order, ECF No. 102, Plaintiffs’ claims,
26
     insofar as based on alleged failure to provide auxiliary aids, have been dismissed with prejudice.
27

28
                                                                       DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        42                     SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 43 of 49



 1          159.    Uber failed to grant Plaintiffs’ September 23, 2018 reasonable modification /
 2   reasonable accommodation request.
 3
            ANSWER: Uber denies the allegations in Paragraph 159.
 4
            160.    Plaintiffs have been injured by the discrimination they encountered when they were
 5
     deterred from using Uber’s transportation services and they continue to be injured by their inability
 6

 7   to patronize Uber’s services. They have additionally been injured by the stigma of Uber’s

 8   discrimination.

 9          ANSWER: The allegations in Paragraph 160 are legal conclusions to which no response is
10
     required. To the extent a response is required, Uber denies the allegations in Paragraph 160.
11
            161.    Plaintiffs’ injuries are traceable to Uber’s discriminatory conduct, policies, or lack
12
     of policies alleged herein and will be redressed by the relief requested. Plaintiffs have been injured
13
     and will continue to be injured by Uber’s failure to comply with the ADA and Uber’s ongoing,
14

15   continued acts of discrimination.

16          ANSWER: The allegations in Paragraph 161 are legal conclusions to which no response is
17   required. To the extent a response is required, Uber denies the allegations in Paragraph 161.
18
            162.    Uber has control over its drivers’ ADA compliance. For example, a term of the
19
     contract between Uber and its drivers bars drivers from denying users who have service animals:
20

21          You understand and agree that you have a legal obligation under the Americans with
            Disabilities act and similar state laws to transport Users with Service Animals (as
22          defined by applicable state and federal law), including guide dogs for the blind and
            visually impaired Users, and there is no exception to this obligation for allergies or
23          religious objections. Your knowing failure to transport a User with a Service
            Animal shall constitute a material breach of this Agreement. You agree that a
24
            “knowing failure” to comply with this legal obligation shall constitute either: (1) a
25          denial of a ride where you state the denial was due to a Service Animal; or (2) there
            is more than one (1) instance in which a User or companion of a User alleges that
26          you cancelled or refused a ride on the basis of a Service Animal.
27

28
                                                                        DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        43                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 44 of 49



 1          ANSWER: Uber denies the allegations in the first sentence of Paragraph 162. No response
 2   to the remaining allegations in Paragraph 162 is required because the remaining allegations are
 3
     based on a contract, which speaks for itself. To the extent a response is required to those remaining
 4
     allegations, Uber denies them.
 5
            163.    The Uber contract with drivers does not, however, have a provision barring drivers
 6

 7   from denying service to wheelchair users.

 8          ANSWER: No response to the allegations in Paragraph 163 is required because the

 9   allegations are based on a contract, which speaks for itself. To the extent a response is required,
10
     Uber denies the allegations in Paragraph 163.
11
            164.    As a result of their inability to use Uber’s services, Plaintiffs are suffering
12
     irreparable harm.
13
            ANSWER: The allegations in Paragraph 164 are legal conclusions to which no response is
14

15   required. To the extent a response is required, Uber denies the allegations in Paragraph 164.

16          165.    Although plaintiffs have not downloaded or used the Uber Application, Title III of
17   the ADA does not “require a person with a disability to engage in a futile gesture if such person
18
     has actual notice that a person or organization covered by this subchapter does not intend to comply
19
     with its provisions.” 42 U.S.C. § 12188; Pickern v. Holiday Quality Foods, Inc., 293 F.3d 1133,
20
     1136–37 (9th Cir. 2002) (“under the ADA, once a plaintiff has actually become aware of
21

22   discriminatory conditions existing at a public accommodation, and is thereby deterred from visiting

23   or patronizing that accommodation, the plaintiff has suffered an injury,” and “[s]o long as the

24   discriminatory conditions continue, and so long as a plaintiffs is aware of them and remains
25   deterred, the injury under the ADA continues”).
26

27

28
                                                                       DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                        44                     SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 45 of 49



 1          ANSWER: Uber admits that Plaintiffs have not downloaded or used the Uber Rider App.
 2   The remaining allegations in Paragraph 165 are legal conclusions to which no response is required.
 3
     To the extent a response is required, Uber denies the remaining allegations in Paragraph 165.
 4
            166.    Here, Plaintiffs are being deterred from patronizing Uber’s services as a result of
 5
     their personal knowledge of the violations stated above. Uber’s refusal to provide service to people
 6

 7   with disabilities in New Orleans is a topic of conversation among Plaintiffs’ community. Plaintiffs

 8   are aware that UberWAV is offered in other cities but not in New Orleans.

 9          ANSWER: Uber denies the allegations in Paragraph 166.
10
            167.    Plaintiffs have experienced the difficulty and frustration of past denials of services,
11
     including transportation services, in other contexts, and so chose not to engage in a process they
12
     know to be futile with Uber.
13
            ANSWER: The allegations about futility in Paragraph 167 are legal conclusions to which
14

15   no response is required. To the extent a response is required, Uber denies the allegations about

16   futility in Paragraph 167. Uber is without knowledge or information sufficient to form a belief as
17   to the truth of the remaining allegations in Paragraph 167, so the remaining allegations are denied.
18
            168.    Pursuant to 42 U.S.C. § 12188, this Court has authority to grant Plaintiffs’ injunctive
19
     relief, including an Order that Uber’s transportation services are in violation of the ADA and
20
     requiring Uber to alter the Uber Application to make it accessible to and usable by individuals with
21

22   mobility disabilities to the full extent required by Title III of the ADA.

23          ANSWER: The allegations in Paragraph 168 are legal conclusions and a request for relief

24   to which no response is required. To the extent a response is required, Uber denies the allegations
25   in Paragraph 168 and denies that Plaintiffs are entitled to the relief requested.
26
                                         VI. RELIEF REQUESTED
27

28
                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         45                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 46 of 49



 1          The allegations that follow the heading “Relief Requested” in the Second Amended
 2   Complaint, including Paragraphs A through F, are not allegations of fact, but are requests for relief
 3
     to which no response is required. To the extent a response is deemed necessary, Uber denies that
 4
     Plaintiffs are entitled to the relief requested or to any relief whatsoever.
 5
                                             GENERAL DENIAL
 6

 7          Any allegation in the Second Amended Complaint not expressly admitted herein is denied.

 8                               AFFIRMATIVE AND OTHER DEFENSES

 9          Uber asserts the following affirmative and other defenses. To the extent any of the defenses,
10
     in whole or in part, serves to negate only an element of Plaintiffs’ cause of action, Uber does not
11
     seek to relieve Plaintiffs of their burden of proof or persuasion on that element, nor does Uber
12
     assume the burden of proof of any other burden, if such burden would otherwise be Plaintiffs’.
13
     Uber reserves all rights to amend or modify these defenses consistent with the Federal Rules of
14

15   Civil Procedure.

16          1.      Plaintiffs are bound to Uber’s Terms of Use under the doctrine of equitable estoppel,
17   and pursuant to the Terms of Use, Plaintiffs are obligated to arbitrate their claims. Accordingly,
18
     this action should be stayed pending mandatory arbitration pursuant to Uber’s Terms of Use. See
19
     ECF No. 26, 33.
20
            2.      The Court lacks subject-matter jurisdiction because Plaintiffs lack standing.
21

22          3.      Plaintiffs lack a private right of action under Title III of the ADA because Plaintiffs

23   are not being subjected to discrimination. See 42 U.S.C. § 12188.

24          4.      Uber is not subject to 42 U.S.C. § 12184 because Uber is not a private entity
25   primarily engaged in the business of transporting people.
26
            5.      Uber is not subject to 42 U.S.C. § 12184 because Uber does not provide specified
27
     public transportation.
28
                                                                          DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                          46                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 47 of 49



 1           6.      Uber is not subject to 42 U.S.C. § 12184 because the transportation providers who
 2   choose to use the Uber Driver App to seek and accept ride requests are independent actors who are
 3
     not agents of Uber and whom Uber does not employ or control.
 4
             7.      Insofar as Uber is subject to 42 U.S.C. § 12184, Plaintiffs fail to state a claim based
 5
     on a failure to provide auxiliary aids or services, as the Court already held. ECF No. 102.
 6

 7           8.      Insofar as Uber is subject to 42 U.S.C. § 12184, Plaintiffs fail to state a claim based

 8   on a failure to remove barriers, as the Court already held. ECF No. 102.

 9           9.      Insofar as Uber is subject to 42 U.S.C. § 12184, Plaintiffs fail to state a claim based
10
     on a failure to communicate, as the Court already held. ECF No. 102.
11
             10.     Insofar as Uber is subject to 42 U.S.C. § 12184, Plaintiffs have not requested that
12
     Uber make modifications to any policies, practices, or procedures that are necessary to afford the
13
     goods, services, facilities, privileges, advantages, or accommodations Uber offers to the public to
14

15   individuals with disabilities..

16           11.     Insofar as Uber is subject to 42 U.S.C. § 12184, Plaintiffs have not requested that
17   Uber make reasonable modifications to policies, practices, or procedures.
18
             12.     Insofar as Uber is subject to 42 U.S.C. § 12184 and Plaintiffs have requested that
19
     Uber make reasonable and necessary modifications to policies, practices, or procedures, Uber did
20
     not deny Plaintiffs’ request because Uber referred Plaintiffs to transportation providers in New
21

22   Orleans that provide service in wheelchair accessible vehicles.

23           13.     Insofar as Uber is subject to 42 U.S.C. § 12184 and Plaintiffs have requested that

24   Uber make reasonable and necessary modifications to policies, practices, or procedures, the
25   requested modifications would fundamentally alter the nature of the goods, services, facilities,
26
     privileges, advantages, or accommodations Uber offers to the public.
27

28
                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         47                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 48 of 49



 1            14.    Insofar as Uber is subject to 42 U.S.C. § 12184, Uber has not discriminated against
 2   Plaintiffs on the basis of disability.
 3
              15.    Insofar as Uber is subject to 42 U.S.C. § 12184, Plaintiffs cannot demonstrate that
 4
     Uber violated any obligation imposed by the statute or applicable regulations.
 5
              16.    Insofar as Uber is subject to 42 U.S.C. § 12184, Uber is not required to provide or
 6

 7   guarantee service in wheelchair accessible vehicles.

 8            17.    Insofar as Uber is subject to 42 U.S.C. § 12184, Uber is not required to provide or

 9   guarantee service that meets the standard set forth in 49 C.F.R. § 37.105.
10
              18.    To the extent not already included in any of the foregoing defenses, Plaintiffs have
11
     failed to state a claim upon which relief can be granted for the reasons asserted in Uber’s motions
12
     to dismiss Plaintiffs’ First Amended Complaint and Second Amended Complaint. See ECF
13
     Nos. 60, 78 98, and 101.
14

15            19.    Plaintiffs cannot demonstrate any entitlement to injunctive relief because Plaintiffs

16   cannot demonstrate an imminent risk of irreparable harm to Plaintiffs.
17            20.    Plaintiffs cannot demonstrate any entitlement to injunctive relief because Plaintiffs
18
     cannot demonstrate that the balance of equities weighs in favor of injunctive relief.
19
              21.    Plaintiffs cannot demonstrate any entitlement to injunctive relief Plaintiffs do not
20
     seek and cannot craft an injunction that complies with the requirements of Federal Rule of Civil
21

22   Procedure 65 and otherwise comports with due process.

23            22.    Plaintiffs cannot demonstrate that they are entitled to declaratory relief.

24            23.    Plaintiffs cannot demonstrate that they are entitled to an award of attorneys’ fees or
25   costs.
26

27

28
                                                                         DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS                         48                      SECOND AMENDED COMPLAINT
      Case 3:17-cv-06124-RS Document 105 Filed 03/27/20 Page 49 of 49



 1
     Dated: March 27, 2020                  Respectfully submitted,
 2
                                           MORGAN, LEWIS & BOCKIUS LLP
 3
                                               By: s/ Anne Marie Estevez
 4                                                Anne Marie Estevez
                                                  Stephanie Schuster
 5                                                Patrick Harvey
                                                  Clara Kollm
 6                                                Kathy H. Gao
 7                                                Attorneys for Defendants
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                           DEFENDANTS’ ANSWER TO PLAINTIFFS’
     Case No. 3:17-cv-06124-RS            49                     SECOND AMENDED COMPLAINT
